DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 9, 12, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (Hereinafter “Kimura”) US Patent Application Publication No. 2015/0301400 in view of Kim et al. (Hereinafter “Kim”) US Patent Application Publication No. 2013/0106839.

Referring to claim 1, Kimura teaches an array substrate [ab; 0015], comprising:

a pixel electrode [9a, 9b of fig, 1; pixel electrode 9, 0073; 0079; 0095]; 
a first common electrode [8a of fig. 1; 0095]; and 
a second common electrode [8b of fig. 1; 0095; 0097]; 
wherein the first common electrode and the second common electrode are insulated from each other insulation layer 7c of fig. 1; 0069; 0072]; and 
wherein the pixel electrode is configured to interact respectively with the first common electrode and the second common electrode so as to conduct one or more display operations [0062-0069].
However, Kimura does not explicitly teach a plurality of display sub-pixels arranged in a matrix on the base substrate. Kim teaches a plurality of display sub-pixels arranged in a matrix on the base substrate [each of the pixels PIX of fig. 2 may be any one of three subpixels of three primary colors of red (R), green (G), and blue (B), 0040].
It would have been obvious to one of ordinary skill in the art to add the features of Kim to the system of Kimura as an essential means to improve the luminance of a display image.

Referring to claim 18, Kimura and Kim teach the invention substantially as claimed as specified in claim 1 above, further teach a pixel electrode arranged above the array base substrate [Kimura, 9a, 9b, 8a, 8b are above the array base substrate 6 of fig. 1]; wherein the pixel electrode is configured to interact respectively with both the first common electrode and the second common electrode so as to conduct one or more display operations [Kimura, 0067-0073; 0426-0433]; and 
a display substrate [Kimura, 0005; 0438], the display substrate comprising: 

a color filter layer located above the display substrate [Kimura, 6 of fig. 1; 0013; 0017]; and 
wherein a first image pertaining to a right eye and a second image pertaining to a left eye are both projected from the array substrate through the display substrate [Kim, 0006-0009; 0047; 0056; Kimura, 0107; 0168].

Referring to claim 2, Kimura and Kim teach the invention substantially as claimed, further comprising one or more common voltage terminals provided on the base substrate between two of the plurality of display sub-pixels [Kimura, driving voltage applied between the pixel electrode 9 and the common electrode 8 of fig. 1; 0079; 0095]; wherein, the first common electrode and the second common electrode are configured to be connected to different common voltage terminals so as to receive a first common voltage and a second common voltage [Kimura, voltage applied to the first pixel electrode (left side with respect to the pixel center line CA, pixel electrode in one side of fig. 8, and another voltage applied to the second pixel electrode (right side with respect to the pixel center line CA, pixel electrode in the other side of fig. 9; 0027-0028].

Referring to claim 3, Kimura and Kim teach the invention substantially as claimed, wherein the first common electrode and the second common electrode are provided at a common height above the base substrate [Kimura, 0101; 0109; 14 of fig. 3].



Referring to claim 5, Kimura and Kim teach the invention substantially as claimed, wherein the first common electrodes of at least two adjacent display sub-pixels are connected to a common block electrode, the first common block electrode extending in a first direction; and wherein the second common electrodes of at least two adjacent display sub-pixels are connected to a second common block electrode also extending in the first direction parallel to the first common block electrode [Kimura, 0224; 0302].


Referring to claim 9, Kimura and Kim teach the invention substantially as claimed, wherein the display comprising device further comprises a display substrate [Kimura, 6 of fig. 1; 0013; 0017].

Referring to claim 12, Kimura and Kim teach the invention substantially as claimed, providing a base substrate, and forming display sub-pixels over the base substrate, wherein forming the display sub-pixels comprises: forming the first common electrodes and the second common electrodes over the base substrate, wherein, the first common electrodes and the second common electrodes are insulated from each other and are configured side by side over the base 

Referring to claim 13, Kimura and Kim teach the invention substantially as claimed, wherein for each of the pixel electrodes, the first common electrodes and the second common electrodes over the base substrate, the orthographic projection of the pixel electrodes over the base substrate and the orthographic projections of the first common electrode and the second common electrode over the base substrate respectively overlap one another [Kimura, adjustment, 0087; 0117; 0129; 0349-0350; Kim, 0072].

Referring to claim 15, Kimura and Kim teach the invention substantially as claimed, comprising providing a first substrate and forming concave portions on an upper surface of the first substrate [Kimura, 0182]; and forming a lens material layer over the concave portions and patterning the lens [Kim, 50L, 50R of fig. 1],

Referring to claim 16, Kimura and Kim teach the invention substantially as claimed, wherein, the first substrate comprises a base substrate, the method further comprises forming a first dielectric layer over the surface of the base substrate; forming concave portions in the first dielectric layer [Kimura, 0171; 0182].



Referring to claim 19, Kimura and Kim teach the invention substantially as claimed, further teach configured to be connected to different common voltage terminals so as to receive a first common voltage and a second common voltage [Kim, Vcom, V3D, 0036-0042; 0055-0062] .
Allowable Subject Matter
Claims 6-8, 10, 11, 14 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 6, all limitations of claim 6, taken together with other limitations of claims 1, 4 and 5, have been disclosed in the prior art of record.

Referring to claim 7, all limitations of claim 7, taken together with other limitations of claim 1, have been disclosed in the prior art of record.


Referring to claim 10, all limitations of claim 10, taken together with other limitations of claims 1 and 9, have been disclosed in the prior art of record.



Referring to claim 20, all limitations of claim 20, taken together with other limitations of claim 18, have been disclosed in the prior art of record.

Claims 8 and 11 further limiting to claims 7 and 10 respectively are also objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/THUY N PARDO/Primary Examiner, Art Unit 2691